Cyril J. Brown, J.
This is a motion by the defendants, Kingdom of Afghanistan and A. H. Aziz, appearing specially, to dismiss the complaint on the ground that this court lacks jurisdiction over the persons of the defendants.
On June 4, 1954 the Kingdom of Afghanistan became the fee owner of certain real property located in the village of Kings Point in Nassau County. This property was acquired and is maintained to house the person of the Chief Representative of Afghanistan to the United Nations, Abdul Hamed Aziz, one of the defendants in this action, as well as to serve as the office of, and repository of records for, the Permanent Delegation of Afghanistan to the United Nations. The plaintiff claims to be the owner of the realty by virtue of a tax deed dated December 11, 1956 from the treasurer of Nassau County, and has brought this action under article 15 of the Real Property Law to determine title to the property. At the request of the Department of State of the United States, the United States Attorney has appeared herein as amicus curia and “ suggests ” to the court *701that the Kingdom of Afghanistan, as a sovereign State, is not subject to the jurisdiction of this court in this action and is immune from suit.
A foreign government may make a claim of immunity from suit either by a direct appeal to the court in which the matter is pending or through diplomatic channels. In the latter case, if the claim of immunity is recognized and allowed by the executive branch of the government, in this case the Department of State, it is then the duty of the court to accept such claim upon appropriate suggestion made by the Attorney General of the United States or other officer acting under his direction (Compania Espanola de Navegacion Maritima, S. A. v. The Navemar, 303 U. S. 68; Lamont v. Travelers Ins. Co., 281 N. Y. 362). Here, the Attorney General appeared and filed a suggestion of immunity, which suggestion is based on a “ certification of immunity ” issued by the State Department. This certification states that Minister Aziz, as principal resident representative of the Kingdom of Afghanistan to the United Nations, is considered immune from suit by virtue of section 15 of the agreement between the United Nations and the United States of America regarding the headquarters of the United Nations (61 U. S. Stat. [part 4] 3416, 3427-3428) and a joint resolution of the Congress dated August 4, 1947 (80th Cong., Pub. Law 357, 61 U. S. Stat. [part 1] 756). The certificate also states that the Department further recognizes the sovereign immunity of the Kingdom of Afghanistan in relation to the present action in view of the nature of the property which is the subject of this action.”
In the light of the above this court accepts the suggestion of the Attorney General. The motion to dismiss the complaint against the defendants and to have all claims for personal relief against them stricken from the complaint is granted.
Submit order.